DETAILED ACTION

This communication is in response to Application No. 16/854,536 filed on 4/21/2020.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/5/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Korshunov et al. (hereinafter Korshunov)(US 9,703,800).
Regarding claims 1, 8, and 15, Korshunov teaches as follows:

receiving, by a sharing module executing on a processor (interpreted as a sync connector 130 and/or connector engine 140 in figure 1), an instruction to publish a share in a repository to an external system (the connector 130 therefore is preferably programmed with executable instructions designed to achieve objectives to publish content from the repositories to the file sharing service so that other computing devices connected to the file sharing service can share the content, see, col. 3, lines 42-52 and figure 1) based at least on a content sharing rule (database functional unit 150A stores profiles which include connectivity information for the sharing/sync service 110 and rules for content publishing, see, col. 4, lines 56-58 and figure 1), the repository managed by a content management system (the repositories may be any repository 
service, such as the Documentum content management platform, see, col. 3, lines 15-24) operating in an enterprise computing environment (Documentum: abbreviated as DCTM or DCTM repository--is an enterprise content management platform, see, col. 2, lines 36-37), the external system (interpreted as a file sharing/synchronization service 110 in figure 1) external to the enterprise computing environment (interpreted as repositories 121-123)(see, col. 3, lines 4-14 and figure 1); 
responsive to the instruction to publish the share in the repository to the external system based at least on the content sharing rule, retrieving objects and metadata from the share in the repository and communicating the objects and the metadata to the  
monitoring, by the sharing module, any changes to the share in the repository and in the external system (the connector 130 is configured to include a connector engine (CE) 140 is programmed with executable instructions to monitor content changes on the file sharing service (equivalent to applicant’s external system), see, col. 4, lines 12-28)(the connector 130 also includes connector agents 141, 142, 143 to communicate with the corresponding repository platforms 121, 122, 123 (equivalent to applicant’s repository) regarding traversing folders, retrieving or saving content, monitoring changes, see, col. 4, lines 29-41), the monitoring comprising performing, by the sharing module, a two-way syncing operation for updates on the share from the repository and the external system (the analyzer module 235 accepts sets of changes from the repositories and/or the sharing/sync service.  Each set of changes describes objects that are added, deleted and/or updated, see, col. 5, lines 45-54 and figure 2); and 
resolving, by the sharing module, any conflict for an object in the share, the resolving comprising syncing a resolved version of the object to the repository, to the external system, or both (an analyzer module 235 is configured to analyze the changes coming from the repositories 121, 122, 123 and/or the sharing/sync service 110 and to process the changes, and to identify any conflicts.  A conflict resolver module 236 is 
Regarding claims 6, 13, and 20, Korshunov teaches as follows:
wherein the content sharing rule is part of a share profile defined by an administrator of the repository ("Connector Administrator" is a graphic user interface ("GUI") tool which allows the administrator to share a Publish Folder or a Collaboration Folder in the DCTM repository, and to populate the recipients list to the respective Syncpoint.  The GUI also sets rules for uploading and downloading contents, see, col. 2, line 65 to col. 3, line 3).
Regarding claims 7 and 14, Korshunov teaches as follows:
wherein the content sharing rule is stored in a database accessible by the sharing module (database functional unit 150A stores profiles which include connectivity information for the sharing/sync service 110 and rules for content publishing, see, col. 4, line 56 to col. 5, line 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Korshunov et al. (hereinafter Korshunov)(US 9,703,800) in view of Nivala et al. (hereinafter Nivala)(US 2017/0220657).
Regarding claims 2, 9, and 16, Korshunov teaches as follows:
the repositories may be any repository service, such as the Documentum content management platform (equivalent to applicant’s content management system); the Sharepoint content management platform; a Next Generation Information Server ("NGIS") platform; or a Network Attached Storage ("NAS") platform, such as Atmos and Isilon (see, col. 3, lines 15-35);
"Syncplicity" is a Cloud-based service (equivalent to applicant’s external system) for synchronizing and sharing files among computers and mobile devices (see, col. 2, lines 24-25); and
"Connector Agent for Documentum"--abbreviated as DCTM connector--is a component running inside an Application Server configured to publish contents stored in Documentum repositories to the Syncplicity service (see, col. 2, lines 42-49).
Korshunov does not teach the on-premises enterprise information system.
Nivala teaches as follows:
an Enterprise Content Management (ECM) system, also known as an Enterprise Information Management (EIM) system, refers to a system for organizing and storing an organization's electronic documents and other business-related data and/or content (see, paragraph [0002]);
a data repository may be an enterprise content management system, 
enterprise information management system, a document management system, an enterprise file synchronization and sharing (EFSS) system, a network file system, any file system, an enterprise resource planning (ERP) system, a customer relationship management (CRM) system, a business data system, a database system, an e-mail archive or other e-mail management system, a mail source etc. A data repository may also be a part of any of the aforementioned systems.  A data repository may reside on-premises, off-premises, in the cloud, or in a combination of two or more of these, sometimes referred to as a hybrid system or a hybrid cloud system (see, paragraph [0037]); and
the centralized content management system offers an efficient way to find, collect, and gather data for sharing with external/internal users.  For example, one of the data repositories or external systems can be used for sharing.  This means that the organization can use a specific external system for sharing content with external users, and internal users can be controlled via the centralized content management system (see, paragraph [0042]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korshunov with Nivala to include the on-premises enterprise information system as taught by Nivala in order to efficiently collect and gather data for sharing with external/internal users.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Korshunov et al. (hereinafter Korshunov)(US 9,703,800) in view of Hittel et al. (hereinafter Hittel)(US 2018/0048658).

Hittel teaches as follows:
Application Programming Interface: An "application programming interface 
(API)" is defined as a packaged collection of code libraries, routines, protocols methods and fields that belong to a set of classes, including its interface types.  The API defines the way that developers and programmers can use the classes for their own software development, just by importing the relevant classes and writing statements that instantiate the classes and call their methods and fields.  In another implementation, an API is a source code based specification intended to be used as an interface by software components to communicate with each other.  An API can include specifications for routines, data structures, object classes and variables (see, paragraph [0047]); and
the cloud storage is communicably interfaced with network via an API through which content from the cloud storage and metadata about the content is retrieved.  The collected content metadata provides details on file exposure, including whether files are private, shared internally, shared externally with specific people or shared publicly via a link.  This metadata can be obtained for each file and/or content on the cloud storage based on information assembled from a file system list for the respective files and/or content and from file headers of the respective files and/or contents (see, paragraph [0063]).
.

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Korshunov et al. (hereinafter Korshunov)(US 9,703,800) in view of Li et al. (hereinafter Li)(US 2014/0108505). 
Regarding claims 4, 5, 11, 12, 18, and 19, Korshunov teaches as follows:
"Connector Administrator" is a graphic user interface ("GUI") tool which allows the administrator to share a Publish Folder or a Collaboration Folder in the DCTM repository, and to populate the recipients list to the respective Syncpoint.  The GUI also sets rules for uploading and downloading contents (see, col. 2, line 65 to col. 3, line 3); and 
The UI 160 is configured to allow users, such as a system administrator, to (i) 
create profiles which define the credential mapping from repository users or 
groups to a file sharing service login account and filtering rules for deciding what kinds of content to synchronize in and out; (ii) share a folder with an associated profile; and 
(iii) change the password for a credential in a file sharing service account, repository admin account, etc. (see, col. 3, line 53 to col. 4, line 3).
Korshunov does not teach the rule regarding two-way syncing interval.
Li teaches as follows:

the sync interval may be originally predetermined by a user, and be adjusted if needed.  For example, the sync interval may be original predetermined as ten seconds, then be adjusted to twenty seconds (see, paragraph [0015]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korshunov with Li to include rules defining one-way file synchronization or two-way file synchronization with a sync interval as taught by Li in order to dynamically change synchronization process. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,635,272 (hereinafter Patent ‘272).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘272 teaches as follows:
Claim 1.  A method for content sharing through external systems, comprising: 

publishing, by the sharing module from the managed repository to the external system, objects in the share and metadata associated with the objects (equivalent to Applicant’s retrieving objects and metadata from the share in the repository in claims 1, 8, and 15), the publishing including: 
making a first application programming interface (API) call, through a first sharing module API and a repository API, to retrieve the objects and the metadata from the share in the managed repository; and making a second API call, through a second sharing module API and an external system API, to communicate the objects and the metadata to the external system; the first sharing module API interfacing the sharing module and the repository API, the repository API interfacing the first sharing module and the managed repository; the second sharing module API interfacing the sharing module and the external system API, the external system API interfacing the second sharing module API and the external system (equivalent to Applicant’s API in claims 3, 10, and 17); and 

 	Claim 2.  The method according to claim 1, wherein the instruction is received automatically and programmatically from a scheduler in accordance with a share profile defined by an administrator of the managed repository, the share profile comprising content sharing rules applicable to the share, the scheduler running on the server machine (equivalent to Applicant’s content sharing rule in claims 1, 8, and 15).
 	Claim 6.  The method according to claim 5, further comprising: 
detecting a change to a file in the share using the graph;  analyzing the change to the file;  
determining, based on the analyzing, that the change to the file presents a conflict between the file in the managed repository and a version of the file published to the external system (equivalent to Applicant’s monitoring any changes to the share in the repository and in the external system in claims 1, 8, and 15); and 
resolving the conflict between the file in the managed repository and the version of the file published to the external system, the resolving comprising creating a conflict version of the file based on the version of the file published to the external system, the conflict version of the file having a conflict file type (equivalent to Applicant’s resolving any conflict for an object in the share in claims 1, 8, and 18).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 15, 2021